Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
	The examiner is in receipt of applicant’s response to office action mailed 5/12/2021, which was received 8/25/2021. Acknowledgement is made to the amendment to claim 1. Applicant’s amendment was not persuasive in regards to the USC 101 rejection but was regarding the US 103 rejection. However, after further search and consideration a new ground of rejection is provided below which was necessitated by amendment.
   
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10,13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (Original) A method of facilitating quality work relationships between job seekers and job providers, the method comprises the steps of:
(A) providing a plurality of seeker accounts managed by at least one remote server, wherein each seeker account includes contextual data and is associated to a corresponding seeker personal computing (PC) device, wherein the contextual data
for each seeker account comprises a plurality of datapoints, wherein the plurality of datapoints for each seeker account comprise ratings, reviews, locations, certifications, licenses, company badges, personal information and background checks;
(B) providing a plurality of provider accounts managed by the remote server, wherein each provider account is associated to a corresponding provider PC device, and wherein each provider account includes contextual data;
(C)    prompting each provider account to post a job request through the corresponding provider PC device;
(D)    relaying the job request from at least one arbitrary provider account from the corresponding provider PC device to the remote server, wherein the arbitrary provider account is any one from the plurality of job seeker accounts;
(E)    comparing the job request to the contextual data for each seeker account in order to assess a best-match weight for each seeker account, wherein the best-match weight for each seeker account is adjusted based on weights given to the plurality of datapoints for each seeker account;;
(F)    compiling a plurality of desired accounts for the job request based on the best-match weight of each seeker account with the remote server;
(G)    prompting each desired account to enter a bid for the job request through the corresponding seeker PC device;
providing an accumulative provider reputation rating for each provider
account managed by the remote server; displaying the accumulative provider reputation rating for the arbitrary provider account through the corresponding seeker PC device of each desired account; prompting each desired account to submit a provider review for the arbitrary provider account with the corresponding seeker PC device; updating the accumulative provider reputation rating for the arbitrary provider account based on the provider review of each desired account with the remote server;
(H)    relaying the bid of at least one arbitrary seeker account from the corresponding seeker PC device, to the remote server, and to the corresponding provider account of the at least one arbitrary provider account, wherein the arbitrary seeker account is any one from the plurality of desired accounts; and
(I)    designating a winning seeker account from the at least one arbitrary seeker account with the remote server, if a selection process is executed between the remote server and the corresponding provider PC device of the arbitrary provider account.


Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features Italianized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the communicating with a seeker pc and server to provide and match seekers with providers of job opportunities, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “providing, prompting, relaying, comparing, and displaying” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Original) A method of facilitating quality work relationships between job seekers and job providers, the method comprises the steps of:
managed by at least one remote server, wherein each seeker account includes contextual data and is associated to a corresponding seeker personal computing (PC) device, wherein the contextual data
for each seeker account comprises a plurality of datapoints, wherein the plurality of datapoints for each seeker account comprise ratings, reviews, locations, certifications, licenses, company badges, personal information and background checks;

(B) providing a plurality of provider accounts managed by the remote server, wherein each provider account is associated to a corresponding provider PC device, and wherein each provider account includes contextual data;
(C)    prompting each provider account to post a job request through the corresponding provider PC device;
(D)    relaying the job request from at least one arbitrary provider account from the corresponding provider PC device to the remote server, wherein the arbitrary provider account is any one from the plurality of job seeker accounts;
(E)    comparing the job request to the contextual data for each seeker account in order to assess a best-match weight for each seeker account, wherein the best-match weight for each seeker account is adjusted based on weights given to the plurality of datapoints for each seeker account;

(F)    compiling a plurality of desired accounts for the job request based on the best-match weight of each seeker account with the remote server;
(G)    prompting each desired account to enter a bid for the job request through the corresponding seeker PC device;
providing an accumulative provider reputation rating for each provider
account managed by the remote server; displaying the accumulative provider reputation rating for the arbitrary provider account through the corresponding seeker PC device of each desired account; prompting each desired account to submit a provider review for the arbitrary provider account with the corresponding seeker PC device; updating the accumulative provider reputation rating for the arbitrary provider account based on the provider review of each desired account with the remote server;
(H)    relaying the bid of at least one arbitrary seeker account from the corresponding seeker PC device, to the remote server, and to the corresponding provider account of the at least one arbitrary provider account, wherein the arbitrary seeker account is any one from the plurality of desired accounts; and
(I)    designating a winning seeker account from the at least one arbitrary seeker account with the remote server, if a selection process is executed between the remote server and the corresponding provider PC device of the arbitrary provider account.

 

These limitations are not indicative of integration into a practical application because:

	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs.
gathering data from seekers and providers of a product or service and match those that best fit a criteria, See Lending Tree v Zillow.
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 

Claims 2-10 and 13-15 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
providing the at least one arbitrary seeker account as a plurality of arbitrary seeker accounts;
displaying the bid from each arbitrary seeker account with the corresponding provider PC device of the arbitrary provider account during step (I);
prompting the arbitrary provider account to select the winning seeker account from the plurality of arbitrary seeker accounts through the corresponding provider PC device; and
relaying a selection for the winning provider account from the corresponding provider PC device of the arbitrary provider account to the remote server.
compiling the bid from each arbitrary seeker account into a list of bids with the remote server;
displaying the list of bids with the corresponding provider PC device
restricting access to the list of bids from the plurality of arbitrary seeker accounts with the remote server.
providing a monitoring device, wherein the monitoring device is communicably coupled to the corresponding seeker PC device of the winning seeker account;
capturing job progress data with the monitoring device after step (I);
relaying the job progress data from the corresponding seeker PC device of the winning seeker account, through the remote server, and to the corresponding provider PC device of the arbitrary provider account; and
displaying the job progress data through the corresponding provider PC device of the arbitrary provider account.
wherein the job progress data is continuously captured by the monitoring device.
wherein the job progress data is periodically captured by the monitoring device.
prompting each provider account to submit a job description with the job request through the corresponding provider PC device during step (C).
providing an accumulative seeker reputation rating for each seeker account managed by the remote server, wherein the contextual data includes the accumulative seeker reputation rating; and
proportionately adjusting the best-match weight for each seeker account based on the accumulative seeker reputation rating during step (E).
prompting the arbitrary provider account to submit a seeker review for the winning seeker account with the corresponding provider PC device after step (I); and updating the accumulative seeker reputation rating for the winning seeker account based on the seeker review with the remote server.
prompting the winning seeker account to cancel the job request through the corresponding seeker PC device after step (I);
prompting the arbitrary provider account to submit a new seeker review for the winning seeker account with the corresponding provider PC device, if the winning seeker account cancels the job request; and
updating the accumulative seeker reputation rating for the winning seeker account based on the new seeker review with the remote server.
prompting the arbitrary provider account to cancel the job request through the corresponding provider PC device after step (I);
prompting the winning seeker account to submit a new provider review for the arbitrary provider account with the corresponding seeker PC device, if the arbitrary provider account cancels the job request; and
updating the accumulative provider reputation rating for the arbitrary provider account based on the new provider review with the remote server.
providing a current location within the contextual data for each seeker account;
providing a job site for the job request;
calculating a travel distance between the current location for each seeker account and the job site with the remote server; and
inverse-proportionately adjusting the best-match weight for each seeker account based on the travel distance during step (E).
prompting the arbitrary provider account to enter a maximum number of bidders through the corresponding provider PC device; and
reducing the plurality of desired accounts for the job request to match the maximum number of bidders with the remote server, if the plurality of desired accounts exceeds the maximum number of bidders during step (F).

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-9,12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muturia (US PG PUB 20170270575)  in view of Vigano et al, (US PG PUB 20170011318), in view of Zhong (US PG PUB 20120197758) and further in view of Borza (US PG PUB 20130290135).


In regards to claim 1, Muturia discloses a method of facilitating quality work relationships between job seekers and job providers, the method comprises the steps of:
(A) providing a plurality of seeker accounts managed by at least one remote server, wherein each seeker account includes contextual data and is associated to a corresponding seeker personal computing (PC) device (Muturia, FIG 1 and para 0018, “manage a large number of contractors. Consequently, the present invention identifies each contractor with a unique contractor profile that is one of a plurality of contractor profiles. The contractor profile enables the present invention to maintain a record of the contractor's skillset, current location, user rating, and various other pieces of business information that pertains to providing services. The present invention includes at least one remote server to manage the plurality of contractor profiles, each of which is associated with a corresponding contractor personal computing (PC) device (Step A). The corresponding contractor PC device is used to receive input from a contractor and is used to relay information between the remote server and the contractor. Additionally, the system used to execute the method of the present invention allows the present invention to interact with a user who is searching for a contractor to perform a specific service”), wherein the contextual data for each seeker account comprises a plurality of datapoints, wherein the plurality of datapoints for each seeker account comprise ratings, reviews, locations, certifications, licenses, company badges, personal information and background checks. Muturia teaches a plurality of contextual datapoints in a profile including location information (Muturia, para 0028 and rating data (Muturia, para 0031), but does not teach all the datapoints listed by applicant in the claim. However these differences are only found in the non-functional data stored. Data identifying a particular datapoint is not functionally related to the substrate of the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to store any data in the fields of the invention as shown in Rizzo because such data does not functionally relate to the substrate of the invention and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
(B) providing a plurality of provider accounts managed by the remote server, wherein each provider account is associated to a corresponding provider PC device, and wherein each provider account includes contextual data (Muturia, para 0018, “identifies the user with a unique user account that is managed by the remote server and associated with a user PC device (Step B). The user account enables the present invention to maintain a record of the user's preferred contractors, payment information, other personal information. The user PC device is used to receive input from a user and is used to relay information between the remote server and the user. The corresponding contractor PC device and the user PC device”);

(D)    relaying the job request from at least one arbitrary provider account from the corresponding provider PC device to the remote server, wherein the arbitrary provider account is any one from the plurality of job seeker accounts (Muturia, FIG 2, step G, job seeker is selected from a group of contractors in arbitrary provider account);
(E)    comparing the job request to the contextual data for each seeker account in order to assess a best-match weight for each seeker account (Muturia, FIG 3, best-match is calculated based on proximity determination), wherein the best-match
weight for each seeker account is adjusted based on weights given to the plurality of datapoints for each seeker account; Muturia teaches developing a best match by weighting a contractor’s profile location to the user based on distance. (Muturia, para 0019, but does not specifically mention that the seeker account weights of a plurality datapoints is used. Vigano teaches the best-match weight for each seeker account is adjusted based on weights given to the plurality of datapoints for each seeker account (Vigano, teaches “where w.sub.i is the updated weight for the ith contractor attribute and δ.sub.i is the deviation calculated for the ith contractor attribute. The previous equation for w.sub.i results in weight updater 2824 calculating a relatively greater weight for contractor attributes with a smaller deviation δ.sub.i, and a relatively lesser weight for contractor attributes with a greater deviation δ.sub.i. Weight updater 2824 may calculate updated weights w.sub.i for each of the i contractor attributes and store the updated weights in attribute weights database 2814.
where w.sub.i is the weight associated with the ith contractor attribute and s.sub.ij is the attribute score of the ith contractor attribute for the jth contractor with respect to a particular building owner. The overall contractor score K.sub.j indicates how well the attributes of the jth contractor match the attributes or preferences of the building owner, weighted by the attributes that are most important to the building owner”. It would have been obvious to include in Muturia the best-match weight for each seeker account is adjusted based on weights given to the plurality of datapoints for each seeker account as is taught by Vagano, since this will allow for better results for recommendation since the recommendations will be based on attributes that are important to the user.

(F)    compiling a plurality of desired accounts for the job request based on the best-match weight of each seeker account with the remote server (Muturia, FIG 5, overall rating of the contractors is adjusted based on desirability);
(G)    prompting each desired account to enter a bid for the job request through the corresponding seeker PC device (Muturia, FIG 9, step M, prompting the contractor to enter a bid through the contractor PC),

Zhong teaches providing an accumulative provider reputation rating for each provider account managed by the remote server; displaying the accumulative provider reputation rating for the arbitrary provider account through the corresponding seeker PC device of each desired account;; (Zhong, para 0049, reputation values are computed for both buyer and seller may be displayed to both the buyer and seller using the display feature of Muturia). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Muturia, providing an accumulative provider reputation rating for each provider account managed by the remote server; displaying the accumulative provider reputation rating for the arbitrary provider account through the corresponding seeker PC device of each desired account; as is taught by Zhong, since this will allow the seeker to better evaluate the entity they will be doing business with and evaluate the trustworthiness of the buyer before bidding on a contract.
The combination of Muturia and Zhong teach providing reputation ratings but does not specifically mention prompting each desired account to submit a provider review for the arbitrary provider account with the corresponding seeker PC device;
updating the accumulative provider reputation rating for the arbitrary provider account based on the provider review of each desired account with the remote server; 
updating the accumulative provider reputation rating for the arbitrary provider account based on the provider review of each desired account with the remote server; (Borza, para 0048, “It may also be desirable to provide a survey form at 78 to customers and/or vendors in order to provide feedback to the customers, vendors, and to a 3rd party operating the system. If the customer or vendor is not pleased with the outcome, he may be asked to participate in quality control or quality assurance processes as shown at 80. Input provided by the survey may be used to rate vendors and customers 82 so that in the future other vendors and customers may benefit from the information”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Muturia and Zhong, Muturia and Zhong prompting each desired account to submit a provider review for the arbitrary provider account with the corresponding seeker PC device; updating the accumulative provider reputation rating for the arbitrary provider account based on the provider review of each desired account with the remote server as is taught by Borza, since this will allow for continuous updating of the suppliers reputation and assure that the providers most current activity is considered in the reputation formulation, further, this will allow the seeker to better evaluate the entity they will be doing business with and evaluate the trustworthiness of the buyer before bidding on a contract.
(H)    relaying the bid of at least one arbitrary seeker account from the corresponding seeker PC device, to the remote server, and to the corresponding provider account of the at least one arbitrary provider account, wherein 
(I)    designating a winning seeker account from the at least one arbitrary seeker account with the remote server, if a selection process is executed between the remote server and the corresponding provider PC device of the arbitrary provider account (Muturia, Fig 9, step P, generate service contract of user accepts one of the bids in the arbitrary account).

In regards to claim 2, the combination of Muturia, Zhong, Vigano and Borza teaches providing the at least one arbitrary seeker account as a plurality of arbitrary seeker accounts (Muturia, para 0018, the plurality of contractor profiles are managed and provided to the user through the server);
displaying the bid from each arbitrary seeker account with the corresponding provider PC device of the arbitrary provider account during step (I) (Muturia, para 0029, bids are placed by the contractor pc and provided to the user account along with other contractor bids);
prompting the arbitrary provider account to select the winning seeker account from the plurality of arbitrary seeker accounts through the corresponding provider PC device (Muturia, para 0021, user45 selects winner based on best fit to further negotiations); and
relaying a selection for the winning provider account from the corresponding provider PC device of the arbitrary provider account to the remote server (Muturia, Claim 1).
In regards to claim 3, the combination of Muturia, Zhong, Vigano and Borza teaches compiling the bid from each arbitrary seeker account into a list of bids with the remote server; displaying the list of bids with the corresponding provider PC device of the arbitrary provider account; but does not specifically mention restricting access to the list of bids from the plurality of arbitrary seeker accounts with the remote server. Borza teaches restricting access to the list of bids from the plurality of arbitrary seeker accounts with the remote server (Borza, para 0078, “a solicitor typically may have access to all of the information regarding a vendor and its proposal, but a solicitor may not typically share much or any information with other responsive vendors regarding other proposals”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Muturia, a solicitor typically may have access to all of the information regarding a vendor and its proposal, but a solicitor may not typically share much or any information with other responsive vendors regarding other proposals as is taught by Borza, since this will offer protection against collusion in the auction marketplace.

In regards to claim 4, the combination of Muturia, Zhong, Vigano and Borza teaches providing a monitoring device, wherein the monitoring device is communicably coupled to the corresponding seeker PC device of the winning seeker account;
capturing job progress data with the monitoring device after step (I);

displaying the job progress data through the corresponding provider PC device of the arbitrary provider account (Muturia, para 0017, FIG 10, para 0030 “the present invention is designed to enable the contractor to send a picture or video of the completed job. This enables the user to visually inspect the job from a remote location”).

In regards to claim 7, the combination of Muturia, Zhong, Vigano and Borza teaches prompting each provider account to submit a job description with the job request through the corresponding provider PC device during step (C) (Muturia, FIG 4).

In regards to claim 8, the combination of Muturia, Zhong, Vigano and Borza teaches providing an accumulative seeker reputation rating for each seeker account managed by the remote server, wherein the contextual data includes the accumulative seeker reputation rating; and
proportionately adjusting the best-match weight for each seeker account based on the accumulative seeker reputation rating during step (E) (Muturia, FIG 7).

In regards to claim 9, the combination of Muturia, Zhong, Vigano and Borza teaches prompting the arbitrary provider account to submit a seeker review for the winning seeker account with the corresponding provider PC device after step (I); and


In regards to claim 12, the combination of Muturia, Zhong, Vigano and Borza teaches prompting each desired account to submit a provider review for the arbitrary provider account with the corresponding seeker PC device after step (I); and
updating the accumulative provider reputation rating for the arbitrary provider account based on the provider review of each desired account with the remote server (Borza, para 0048, “It may also be desirable to provide a survey form at 78 to customers and/or vendors in order to provide feedback to the customers, vendors, and to a 3rd party operating the system. If the customer or vendor is not pleased with the outcome, he may be asked to participate in quality control or quality assurance processes as shown at 80. Input provided by the survey may be used to rate vendors and customers 82 so that in the future other vendors and customers may benefit from the information”).

In regards to claim 13, the combination of Muturia, Zhong, Vigano and Borza teaches prompting the arbitrary provider account to cancel the job request through the corresponding provider PC device after step (I) (Muturia, FIG 10, step T);
prompting the winning seeker account to submit a new provider review for the arbitrary provider account with the corresponding seeker PC device, if the arbitrary provider account cancels the job request; and
updating the accumulative provider reputation rating for the arbitrary provider account based on the new provider review with the remote server (Muturia, FIG 11, 

In regards to claim 14, the combination of Muturia, Zhong and Borza teaches providing a current location within the contextual data for each seeker account;
providing a job site for the job request;
calculating a travel distance between the current location for each seeker account and the job site with the remote server; and
inverse-proportionately adjusting the best-match weight for each seeker account based on the travel distance during step (E) (Muturia, FIG 3).

In regards to claim 15, the combination of Muturia, Zhong, Vigano and Borza teaches prompting the arbitrary provider account to enter a maximum number of bidders through the corresponding provider PC device; and
reducing the plurality of desired accounts for the job request to match the maximum number of bidders with the remote server, if the plurality of desired accounts .


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Muturia in view of Zhong, in view of Vigano, in view of Borza and further in view of Arthur et al. (US PG PUB 20160179064).

In regards to claim 5, Muturia, Zhong, Vigano and Borza teaches providing a status of the job to a user, but does not specifically mention wherein the job progress data is continuously captured by the monitoring device. Arthur teaches wherein the job progress data is continuously captured by the monitoring device (Arthur, para 0033, current status is reported by video). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Muturia, wherein the job progress data is continuously captured by the monitoring device as is taught by Arthur, since this will allow the user to monitor the status of the job from a remote location and alert the user if there is a problem with the project.

In regards to claim 6, the combination of Muturia, Zhong and Borza and Arthur teaches wherein the job progress data is periodically captured by the monitoring device (Arthur, para 0033, still images are updated periodically).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muturia, in view of Vigano, in view of Zhong, in view of Borza and further in view of Sidhu (US PG PUB 20090265229).
The combination Muturia, Zhong, Vigano and Borza teach prompting the winning seeker account to cancel the job request through the corresponding seeker PC device after step (I) (Borza, para 0047, winning vendor accepts the project, para 0051, “If a proposal is accepted at 160, notification of the acceptant may be sent to the customer and vendors”); but does not specifically mention prompting the arbitrary provider account to submit a new seeker review for the winning seeker account with the corresponding provider PC device, if the winning seeker account cancels the job request; and
updating the accumulative seeker reputation rating for the winning seeker account based on the new seeker review with the remote server. Sidhu teaches prompting the arbitrary provider account to submit a new seeker review for the winning seeker account with the corresponding provider PC device, if the winning seeker account cancels the job request; and updating the accumulative seeker reputation rating for the winning seeker account based on the new seeker review with the remote server (Sidhu, para 0094, indication of retraction of winning bid from a provider is noted in the reputation of the seeker), It would have been obvious to a person having ordinary skill in 


Discussion of most relevant art:
NPL
	(i) El-Sawalhi teaches “Contractor pre-qualification is characterized as a multi-criteria problem with uncertain inputs. The criteria used for contractor pre-qualification include qualitative and quantitative information. Owing to the nature of pre-qualification which depends on subjective judgements of construction professionals; it becomes an art rather than a science. Further, there is an inherent non-linear relationship between the input and the output of contractor’s pre-qualification models. In an attempt to find the-state-of-the-art model that can meet most characteristics of the contractor’s pre-qualification process, the published literature on contractor’s pre-qualification models were surveyed. Several approaches are found within the literature. This paper suggests a state-of-the-art model by using a hybrid model, combining the merits of Analytical Hirarchy Process (AHP), Neural Network (NN) and Genetic Algorithm (GA) in one consolidated model which is able to overcome the published models limitations. It is .
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive in regards to the rejection under USC 101, the amendment was persuasive, however after further search and consideration a new ground of rejection in view of Vagano is provided supra. 

USC 101 rejection:
Applicant argues once again that “The improvement of the claimed invention of the present application is defined by logical structures and processes, rather than particular physical features. Further, these limitations are not well-understood, routine or conventional activities, and thus add significantly more to the abstract idea”. The examiner disagrees and notes that the claims are similar to those found in Lending Tree as they gather information analyze the information using conventional techniques and then display the results. The courts found in Lending tree that:
“…claim 1 does not recite any elements that individually, or as an ordered combination, transform the abstract idea of coordinating loans into a patent-eligible application of that idea. “At best, the claim [] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot 

The examiner therefore maintains the USC 101 rejection as stated supra.
	
USC 102/103 rejection:
	Applicant argues that combination of Muturia, Zhong and Borza does not teach 
Applicant’s arguments with respect to claim(s) 1-10,13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450

or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625